Title: To Alexander Hamilton from Meletiah Jordan, 1 October 1791
From: Jordan, Meletiah
To: Hamilton, Alexander



Collectors Office. Frenchman’s Bay [District of Maine]October 1st. 1791
Sir

Your circular Letter of the 14th. of April I have but very recently received which will apologize for so late an answer. As you have been good enough to give me liberty to disclose my sentiments to you on the subject, You will I hope pardon the freedom of my answer to your Circular. I will answer as particularly respecting myself as possible. The salary of fifty dollars a year commences but the 1st. of October 1790 which is granted I presume by the eligibility of such a Salary appearing to the House of Representatives due to me & persons of my situation for services to the State. As one year has elapsed previous to the granting such salary and in which it must be supposed I must be put to an extraordinary expense in hiring an Office, Books &c with the additional expense of jaunting round the District which by the by is very detached and difficult destitute of Roads or any convenience for travelling but by water exclusive of my services for that year I should imagine that consequently my salary ought to be paid as well as the year subsequent thereto. Agreeable to your request I have herewith inclosed a minute of the money paid by me on account of the United States for the year 1790. From the tenor of your letter I dont understand that you wish to have an account of what money I paid away on Official account they being already forwarded with the different Vouchers. But I conceive you mean any extraordinary expense that has accrued in the course of the business but of which no charge could be made by me with propriety to the United States. I have therefore taken the liberty to inclose you also such minutes. If upon an investigation of the matter an addition of salary should take place or extra expenses take place I for my part shall be very happy & grateful and I hope upon an impartial judgement it will appear that the present Salary will be thought inadequate to the purpose intended. But should it be determined otherways I also am content to render every service my poor abilities will admit to the United States.
I beg leave to subscribe myself   Your humble Servant
Meletiah Jordan. Honble. Alexander HamiltonSecretary of the Treasury.
